 

Exhibit 10(b)

 

United Rentals, Inc.

Five Greenwich Office Park

Greenwich, CT 06830

 

April 29, 2003

 

Michael J. Nolan

One Flagler Drive

Greenwich, CT 06830

 

Dear Mr. Nolan:

 

1.    This agreement (the “Agreement”) confirms the termination of your
employment with United Rentals, Inc. (the “Company”) and from all other offices,
directorships and fiduciary capacities held with, or on behalf of, the Company
and all related entities, including, but not limited to, your position as Chief
Financial Officer of the Company. You acknowledge that your employment with the
Company and all related entities terminated effective December 6, 2002 (the
“Termination Date”), and that after the Termination Date you have not
represented and shall not represent yourself as being an employee, officer,
agent or representative of the Company Parties (as defined below) for any
purpose.

 

2.    As a result of the termination of your employment with the Company, you
are entitled to receive all salary earned under the employment agreement entered
into on September 2, 1997, as amended thereafter (the “Employment Agreement”),
to the date of termination, as provided by Section 3(b) of the Employment
Agreement (subject to withholdings and deductions), and you acknowledge having
received the full amount due you under such Section 3(b). In addition, you
acknowledge that you have submitted all requests for expense reimbursements to
which you may be entitled under Company policy, which reimbursement requests
will be processed and paid by the Company in the ordinary course of business, to
the extent not previously paid. Upon request by the Company you will inform the
Company as to which reimbursement requests have not been paid and to the extent
necessary provide duplicate supporting documentation.

 

3.    Following the Effective Date of this Agreement (as defined in Section 21
below) and in consideration for your release of Claims (as defined in Section
6(a) below) against the Company Parties, the promises and representations made
and undertakings assumed by you pursuant to this Agreement, and your compliance
with all other terms and conditions of this Agreement, the Company agrees to pay
or make available to you the following additional payments and benefits:



--------------------------------------------------------------------------------

 

(a)    Payment, off payroll, of $19,852 (equal to the base salary and car
allowance that would have been payable through December 31, 2002), payable
within 10 days of the Effective Date.

 

(b)    Payment, off-payroll, in 17 equal, consecutive monthly installments of
$24,720.50 on or about the last day of each month, commencing with January 2003
(subject to retroactive payment within 10 days after the Effective Date of any
amount due in respect of each month ended before the Effective Date), provided
that the Company’s obligation to make the payments provided for by this Section
3(b) shall terminate upon the later to occur of (i) June 1, 2003 and (ii) your
Commencement of Employment Date, but not with regard in either case to payments
due prior thereto. Commencement of Employment Date shall mean your commencement
of employment with another employer, including self-employment (including by
serving as a director of another entity) or the commencement of your providing
consulting services to another person or entity, provided that you shall not be
deemed to have incurred a Commencement of Employment Date in any month as a
result of consulting or self employment services if the amount you earn in the
aggregate from such services for such month measured as and when the services
are provided and not when paid or vested with any amounts paid for a period of
service deemed spread evenly over the period that such services are actually
materially performed (whether paid currently or deferred and whether paid to you
or a person or an entity which you own or control) does not average in excess of
eight thousand dollars ($8,000) in any consecutive two month period (in which
case the Commencement of Employment Date shall be the first day of the first
month in such two month period in which you receive actual compensation).
Subject to the next sentence, (i) any stock options provided to you as a
director of a company with an exercise price of no less than fair market value
when issued shall not be included in the foregoing calculation, and (ii) other
than as provided in the foregoing sentence, any equity or annual or long term
bonuses shall be deemed evenly earned over the vesting period and shall be
retroactively applied to the foregoing test when vested based on its then value.
The current or deferred cash compensation you receive as a director of an entity
for any period shall be deemed paid on the same basis as the cash compensation
paid to similarly situated directors of such entity for services as a director
for such period. You represent and warrant that you have not at any time
subsequent to the Termination Date incurred a Commencement of Employment Date.
You shall be under no obligation to seek other employment, to become
self-employed or to seek to provide consulting services. The severance payable
to you hereunder shall not be offset by other amounts you earn but only cut off
as provided above. You shall promptly notify the Company of (i) any employment
(including self employment) or consulting you commence and (ii) the general
nature of any such activities and, if consulting or self-employment, the
financial arrangements with regard thereto and (iii) when such activities result
in a Commencement of Employment Date. You shall also upon Company written
request promptly provide any documents the Company requires and respond to any
Company inquires as to details of such arrangements. You need not inform the
Company of the details of the services you are providing. Any failure to comply
with the foregoing shall permit the Company to suspend making payments until
such information is provided. Any amounts improperly paid to you by the Company
(whether because of lack of information, mistake or

 

2



--------------------------------------------------------------------------------

 

retroactive application of the foregoing criteria) shall be promptly returned by
you to the Company.

 

(c)    Based on your and their timely election of COBRA continuation coverage
(which is hereby acknowledged) and timely payment of an amount equal to the cost
paid by active employees for similar coverage, continued coverage for you and
your eligible dependents under the Company’s group medical plan until the
earliest to occur of (i) one (1) year from your Termination Date, (ii) your
eligibility (including the expiration of any applicable waiting period) for
healthcare insurance coverage under another employer’s group health plan, and
(iii) the end of the applicable COBRA coverage period, with the Company paying
the amount by which (x) the cost of such coverage exceeds (y) the amount paid by
active employees of the Company for similar coverage. To the extent you have
heretofore made any payments with respect to such coverage with respect to the
period between the Termination Date and the Effective Date that are in excess of
the amount you are required to pay pursuant to this Section 3(c), such excess
amounts shall be refunded to you upon your specific written request after the
Effective Date.

 

(d)    The payments or benefits provided in Sections 4(a), 4(b) and 4(c) below.

 

4.      (a)    You acknowledge that, except as provided in the next sentence, as
a result of the termination of your employment, all options to acquire shares of
stock of the Company or a related entity, have been cancelled and terminated,
and that your rights under the applicable plans and stock option agreements with
respect thereto have also been terminated. Subject to all terms of the
applicable stock option plan other than those relating to termination of
employment, you shall have until the option expiration date set forth on
Attachment A hereto to exercise the options to acquire shares of stock of the
Company as described thereon (the “Stock Options”), subject to Section 4(d)
hereof. The Stock Options are fully vested. The parties acknowledge that the
Stock Options shall be subject to the terms of the applicable stock option plans
(other than those relating to termination of employment) and the terms annexed
hereto as Attachment B (and shall be evidenced by this Agreement, which shall
supersede any grant instruments with regard to the Stock Options). You further
acknowledge, represent and warrant that none of you, your spouse, your
dependents, or any related or affiliated party of any of the foregoing, directly
or indirectly, owns or has any beneficial or pecuniary interest in any debt or
equity securities of the Company or any related entity, or any options, warrants
or other rights to acquire any stock or other securities of the Company or any
related entity, except as indicated in Attachment A hereto.

 

(b)    You shall be vested, as of the Effective Date, in 15% of the total number
of shares of restricted stock granted to you by the Company or a related entity
that were outstanding as of your Termination Date (“Restricted Shares”), i.e.,
35,250 shares, provided that you provide to the Company, within five (5) days
after the Effective Date, payment in immediately available funds of the full
amount due on such Restricted Shares for purposes of tax withholding as required
by applicable law. Such payment may be made by delivery to the

 

3



--------------------------------------------------------------------------------

 

Company of a written authorization to utilize the net amount after withholding
due you under Section 3 (a) and payments under Section 3 (b) for the period
through April 30, 2003 and a check (which clears upon presentation) for the
remainder. It is agreed that withholding on the Restricted Shares will be at the
special federal rate (currently 27 percent) plus state withholding and required
FICA, Medicare and other required withholding. The remaining 199,750 Restricted
Shares have been cancelled and terminated, with your rights under the applicable
plans with respect thereto and the restricted stock agreements thereunder also
terminated, including but not limited to the Senior Restricted Stock Agreement
dated June 5, 2001 for 235,000 shares of common stock of the Company. The
Restricted Shares in which you have vested may not be sold or otherwise
transferred or encumbered except in accordance with Section 4(d) hereof.

 

(c)    As indicated on Attachment A hereto, you or related entities own (i)
warrants to purchase 285,715 shares of common stock of the Company (“Warrants”)
that were acquired pursuant to a Private Placement Purchase Agreement in 1997,
which was amended and restated as of June 28, 1999 and amended thereafter (the
“PPPA”) and (ii) 76,382 share of common stock of the Company that were acquired
pursuant to the PPPA (the “Founders Stock”). You represent that that the
Warrants and Founders Stock are held as indicated on Attachment A hereto by
either you individually, you as Trustee of the Michael J. Nolan Irrevocable
Education Trust for Children, Nieces and Nephews (the “Trust”), or Michael J.
Nolan LLC (the “LLC”). The Company has the right to repurchase the Warrants and
the Founders Stock under the PPPA in the event of a “default event”. The Company
hereby agrees not to do so based on any event after the Termination Date that
would not also constitute a material violation (but in the case of Section 11(a)
hereof, any violation) of any of your obligations to the Company described in
this Agreement (including the provisions of the Employment Agreement
incorporated in this Agreement pursuant to Section 8), as such provisions are
modified herein) (any such material violation, and, in the case of Section 11(a)
hereof, any violation, a “Violation”), provided that the representations made by
you herein are true and correct in all material respects (but, in the case of
Section 11(a) hereof, all respects) (a representation which is not true and
correct in all material respects, or in the case of Section 11(a) hereof, all
respects, being referred to herein as a “Breach”). You, in your individual
capacity, as Managing Member of the LLC and as Trustee of the Trust, agree that
such Founders Stock and Warrants may not be sold or otherwise transferred or
encumbered except as set forth in Section 4(d) hereof. As amended above, the
PPPA shall remain in full force and effect.

 

(d)    As used herein, (i) the “Special Option Shares” means the shares of
common stock of the Company issuable upon exercise of the Stock Options
described on Attachment A hereto that provide for an exercise price of $21.9375,
(ii) the “Open Market Shares” means the 6,100 shares of common stock identified
on Attachment A hereto as the Open Market Shares that were purchased by you on
the open market, and (iii) the “General Shares” means all shares of common stock
of the Company shown on Attachment A (including Founders Stock and Restricted
Shares) and all shares issued or issuable pursuant to the Stock Options or the
Warrants, provided that General Shares shall not include the Special Option
Shares, the Open Market Shares or the portion of the Restricted Shares that are
being cancelled pursuant hereto,. Notwithstanding anything to the contrary
contained herein, none of the Warrants and none of the

 

4



--------------------------------------------------------------------------------

 

General Shares and none of the Special Option Shares, may be sold, exercised,
negotiated, transferred, pledged, hypothecated, assigned or otherwise disposed
of or made subject to any hedging or other transaction or position that reduces
the economic risk of ownership (except (i) to your estate and heirs upon your
death or (ii) after a Change in Control (as defined on Attachment C)) before
December 6, 2007, provided that such limitation on sale or transfer shall lapse
on a cumulative basis, with respect to (A) one-third of the General Shares and
one-third of the Special Option Shares on December 6, 2005, (B) an additional
one-third of the General Shares and an additional one-third of the Special
Option Shares on December 6, 2006, and (C) the remaining one-third of the
General Shares and the remaining one-third of the Special Option Shares on
December 6, 2007, and provided further, that the foregoing shall not preclude
you from engaging in a hedging or similar transaction involving broad market
indexes or stock other than stock of the Company nor preclude you from tendering
your stock in any tender offer that, if consummated, would result in a Change in
Control of the Company. The limitations described in the preceding sentence
shall apply to you, the LLC and the Trust as a single unit, without regard to
which party (you, the LLC or the Trust) sells its shares first. Nothing in this
Agreement shall be deemed to extend the original term of the Stock Options or
Warrants. For purposes of this Section 4(d), a sale of a Warrant is deemed to be
a sale of the number of shares of common stock underlying such Warrant. There
are no limitations under the provisions of this Agreement on your sale of the
Open Market Shares.

 

(e)    You, in your individual capacity and as Managing Member of the LLC and
Trustee of the Trust agree that we may notify the Company’s transfer agent of
the transfer restrictions set forth in Section 4(d) and that we may give notice
of such restrictions by appropriately legending all certificates or other
documents evidencing any security that is subject to such restrictions. You, in
your individual capacity and as Managing Member of the LLC and Trustee of the
Trust, agree that you will, as soon as practicable following the Effective Date
(but in no event later than fifteen (15) business days after the Effective
Date), deliver to us for legending as aforesaid all such certificates and other
documents currently held by you.

 

5.    You acknowledge and agree that the payment(s) and other benefits provided
pursuant to this Agreement: (i) are in full discharge of any and all liabilities
and obligations of the Company Parties to you, monetarily or with respect to
employee benefits or otherwise, including, but not limited to, any and all
obligations arising under the Employment Agreement, any alleged written or oral
employment arrangement or agreement, policy, plan or procedure of the Company
and/or any alleged understanding or arrangement between you and the Company; and
(ii) exceed any payment, benefit, or other thing of value to which you might
otherwise be entitled under any policy, plan, arrangement or procedure of the
Company. Notwithstanding the foregoing, except to the extent specifically
provided in this Agreement, you are not waiving any rights, if any, you have to
the Warrants, the Stock Options, the General Shares, the Special Option Shares
or the Open Market Shares, any rights to vested benefits under any benefit plan
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended,
any rights of indemnification or to directors and officers liability insurance
coverage pursuant to the indemnification agreement between you and the Company
dated November 13, 1997 (as modified by the last sentence of this Section), any
Claim (as hereinafter defined) you

 

5



--------------------------------------------------------------------------------

 

may have pursuant to this Agreement, or any Claim that arises out of conduct
occurring after the Effective Date (the “Exceptions”). Notwithstanding the
foregoing, any right or agreement regarding indemnification shall be deemed
modified to the extent necessary (without any implication as to any right prior
to modification) to (w) permit the Company to appoint for you counsel,
reasonably acceptable to you, in any indemnification matter, (x) permit the
Company, at its election, to assume and control the defense of any such matter,
(y) be conditioned on your compliance with your obligations under this
Agreement, and (z) not cover, as to indemnity or legal fees or disbursements,
any action by the Company or you with regard to this Agreement, the PPPA, or any
equity grant.

 

6.      (a)    You, for yourself and as Managing Member of the LLC and as
Trustee of the Trust, and for your and their heirs, executors, administrators,
trustees, legal representatives and assigns (hereinafter referred to
collectively as “Releasors”), forever release and discharge the Company and its
past, present and future parent entities, subsidiaries, divisions, affiliates
and related business entities, successors and assigns, assets, employee benefit
plans or funds, and any of its or their respective past, present and/or future
directors, officers, fiduciaries, agents, trustees, administrators, employees
and assigns, whether acting on behalf of the Company or in their individual
capacities (collectively the “Company Parties”) from any and all claims,
demands, causes of action, fees and liabilities (each, a “Claim”) of any kind
whatsoever, whether known or unknown, which you ever had, now have, or may have
against any of the Company Parties by reason of any act, omission, transaction,
practice, agreement, plan, policy, procedure, conduct, occurrence, or other
matter up to and including the date on which you sign this Agreement, except the
Exceptions and any Claim under the Age Discrimination in Employment Act.

 

(b)    Without limiting the generality of the foregoing, this Agreement is
intended to and shall release the Company Parties from any and all Claims,
whether known or unknown, which Releasors ever had, now have, or may have
against the Company Parties arising out of your employment and/or the
termination of that employment, except the Exceptions and any Claim under the
Age Discrimination Employment Act, including, but not limited to: (i) Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act (the
“ADA”), the Employee Retirement Income Security Act of 1974 (excluding claims
for accrued, vested benefits under any qualified employee benefit or pension
plan of the Company Parties subject to the terms and conditions of such plan and
applicable law), and the Family and Medical Leave Act; (ii) any Claim under the
Connecticut Human Rights and Opportunities Law, the Connecticut Discriminatory
Employment Practices Act, and the Connecticut Family Leave Law and Rules; (iii)
any other Claim (whether based on federal, state, or local law, statutory or
decisional) relating to or arising out of your employment, the terms and
conditions of such employment, the termination of such employment, and/or any of
the events relating directly or indirectly to or surrounding the termination of
that employment, including but not limited to breach of contract (express or
implied), wrongful discharge, detrimental reliance, defamation, emotional
distress or compensatory or punitive damages; and (iv) any Claim for attorneys’
fees, costs, disbursements and/or the like. The Company Parties shall be third
party beneficiaries of this Section 6 and Section 7 below.

 

6



--------------------------------------------------------------------------------

 

7.    You further acknowledge and agree that by virtue of the foregoing, you
have waived all relief available to you (including without limitation, monetary
damages, equitable relief and reinstatement) under any of the Claims and/or
causes of action waived in Section 6 above. Therefore you agree that you will
not seek or accept any award or settlement from any source or proceeding
(including, but not limited to, any proceeding brought by any other person or by
any government agency) with respect to any Claim or right waived in this
Agreement. You further agree, to the maximum extent permitted by law, that you
will not sue or commence any proceeding (judicial, administrative, arbitral or
other), or participate in any action, suit or proceeding (unless compelled by
legal process or court order), against any of the Company Parties, with respect
to any Claim released by Section 6 above. If, notwithstanding the foregoing
promises and understandings, you violate this Section 7, you shall be required,
to the maximum extent permitted by law, to indemnify and hold harmless the
Company Parties from and against any and all demands, assessments, judgments,
costs, damages, losses and liabilities, and attorneys’ fees and other expenses
which result from, or are incident to, such violation.

 

8.    You acknowledge and agree that Sections 4, 5, 6, 7, 8, 9 (except as to
compensation, which is covered instead by Section 9(a) hereof) and 10 of the
Employment Agreement (regarding, inter alia, confidentiality, noncompetition,
nonsolicitation, return of Company property, inventions, suits against the
Company, cooperation in proceedings, and nondisparagement) shall survive the
Termination Date and be deemed part of this Agreement as if set forth in full
herein; provided, however, that it shall not be a violation of Section 10 of the
Employment Agreement for you to give truthful testimony to the extent compelled
by legal process and provided further that Section 5(d)(i) of the Employment
Agreement will not be violated by the activities described therein if
demonstrably and clearly said activities are not competitive with the activities
of the Company or its subsidiaries and are not in any manner related to
manufacture, distribution, sale, rental, leasing or disposal of equipment of the
same type            , similar or of similar use that the Company or its
subsidiaries deal in or are natural extensions thereof.

 

9.      (a)    You agree that you will cooperate with the Company and/or the
Company Parties and its or their respective counsel in connection with any
investigation or proceeding (judicial, administrative, arbitral or other) or
litigation in which any of them is involved relating to any matter that occurred
during your employment or relating to your prior spouse. The Company shall
reimburse you for any reasonable pre-approved (in writing) out-of-pocket travel,
delivery or similar expenses incurred in providing such service to the Company.
The Company will pay you a consulting fee of $1200 per day (with portions of
days being aggregated to form days at 8 hours) in the event that, after you
cease receiving amounts pursuant to Section 3(b), you are required to put in
material time (i.e. you are required to attend a meeting or spend more than one
(1) hour during a day responding, to or otherwise participating in, telephone,
email or telecopy communications) to fulfill your obligations under this
section, but in no event will any consulting fee be paid with regard to actual
testimony or while you are receiving amounts pursuant to Section 3(b) hereof.
The Company will try in good faith to permit such cooperation to be through
telephone, email or telecopy communication if you notify the

 

7



--------------------------------------------------------------------------------

 

Company in writing that an in-person meeting would be excessively burdensome to
you and try to give you as much notice as reasonably practical, but the
determination of the Company as to such matters and the location, manner and
time of such cooperation shall be binding on you.

 

(b)    You agree that, in the event you are subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony (in a
deposition, court proceeding or otherwise) which in any way relates to the
Company and/or the Company Parties, you will give prompt notice of such request
to the President of the Company at the principal offices of the Company (with a
copy to: Proskauer Rose LLP, Attention: Howard Ganz, Esq. and Michael S. Sirkin,
Esq., 1585 Broadway, New York, NY 10036) and will make no disclosure (except to
the extent legally required to do so) until the Company and/or the Company
Parties have had a reasonable opportunity to contest the right of the requesting
person or entity to such disclosure or to obtain an order of confidentiality
with respect to such disclosure.

 

10.    The terms and conditions of this Agreement are and shall be deemed to be
confidential, and, unless required by law, shall not be disclosed by you to any
person or entity without the prior written consent of the Company, except to
your attorneys, accountants, financial and tax advisors and/or spouse, provided
that, to the maximum extent permitted by applicable law, rule, code or
regulation, they agree to maintain the confidentiality of this Agreement. You
further represent that you have not disclosed the terms and conditions of this
Agreement (or prior drafts or term sheets thereof) to any person or entity other
than your attorneys, accountants, financial and tax advisors and/or spouse. The
foregoing shall not prevent you, the Company (or any employee, representative or
other agent of you or the Company) from disclosing to any and all persons,
without limitation of any kind, the tax treatment and tax structure of this
Agreement and all materials of any kind (including opinions or other tax
analysis) that are provided to you or the Company relating to such tax treatment
and tax structure. For this purpose “tax structure” means any facts relevant to
the federal income tax treatment of payments under this Agreement, but does not
include information relating to the identity of the parties to the Agreement.

 

11.    (a)    You represent that (A) you have fully complied with Sections 4 and
6 of the Employment Agreement (provided that the foregoing representation with
regard to the period prior to the Termination Date shall not be deemed violated
(i) with regard to Section 4(a)(ii), by the failure to have obtained written
approval if the use referred to therein was believed by you in good faith to be
in the best interests of the Company and in furtherance of the interests of its
business, (ii) with regard to Section 4(a)(iii), if the removal referred to
therein was so as to be able to work on Company business at home or while
traveling and (iii) with regard to Section 4(iv) and the last sentence of
Section 6, if such delivery has been made prior to the Effective Date) and (B)
that you have returned to the Company (and not retained any copies of) the
property referred to in Section 6 of the Employment Agreement and any property
belonging to the Company and/or the Company Parties, including but not limited
to any financial and other records of the Company (whether physical property or
stored by electronic means, and including, without limitation, email or mailing
lists, customer lists, lists or other information relating to the

 

8



--------------------------------------------------------------------------------

 

Company’s bankers, lenders, stockholders, investors or analysts), leased
vehicle, computer, printer, fax machine, cell phone, Blackberry, wireless pager,
keys, card access to the building and office floors (other than fingerprints),
any applicable employee handbook, phone cards, credit cards, rolodex or computer
user name and password, disks and/or voicemail code, in each of the last
instances to the extent recorded physically or electronically (including audio,
video, recordings, disks, or computer memory). The Company acknowledges that you
may retain the following (i) copies of information given to you in your
individual capacity showing your compensation or, provided the Company has been
provided with the originals or copies in the ordinary course of business,
relating to reimbursement of your expenses, (ii) copies of Company agreements,
plans, policies, programs or other arrangements with you relating to your
employment, or termination thereof, with the Company and its affiliates given to
you in your individual capacity (iii) lucite deal mementos, (iv) mementos of
listing on the New York Stock Exchange, (v) apparel with Company logo and (vi)
other Company promotional items of nominal value and not containing Company
nonpublic information. You further acknowledge and agree that the Company shall
have no obligation to make the payment(s) and provide the benefits referred to
in Section 3 above unless you have satisfied all your obligations pursuant to
this paragraph. Any violation of this Section 11(a), including any false
representation made in this Section 11(a), whether or not material, shall be
deemed a Violation or Breach, as the case may be.

 

(b)    The Company will consider (but without any obligation to agree) any
request by you for access to, or copies of, any then existing documents of the
Company which you believe you need in connection with any investigation or
litigation, subject to among other considerations, protecting privileges, trade
secrets and confidentiality.

 

12.    You acknowledge your understanding that in the event of a Violation or
Breach by you, you shall not be entitled to any further payments or benefits
referenced in Section 3 hereof, the Stock Options and Warrants shall immediately
be terminated and forfeited, and you and the LLC shall repay to the Company, on
demand, all previous benefits and payments provided to you pursuant to Section 3
hereof (including without limitation any Restricted Shares you then own), and
any gain during the 12 months prior to such Violation or Breach, on (i) any
exercise of the Stock Options and Warrants, and (ii) any sale of the Founders
Stock, Warrants, Restricted Shares or shares acquired upon exercise of the Stock
Options or Warrants. The foregoing shall be in addition to the repurchase rights
relating to the Founders Stock and Warrants described in Section 4(c) above.

 

13.    (a)    This Agreement is not intended, and shall not be construed, as an
admission that any of the Company Parties has violated any federal, state or
local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against you.

 

(b)    Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Agreement

 

9



--------------------------------------------------------------------------------

 

shall not apply a presumption against one party by reason of the rule of
construction that a document is to be construed more strictly against the party
who prepared the document.

 

14.    This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.

 

15.    (a)    This Agreement shall be construed and enforced in accordance with
the laws of the State of New York without regard to the principles of conflicts
of law, except that Section 6 hereof shall be enforced in accordance with the
laws of the State of Connecticut.

 

(b)    When the word “including” is used herein, it shall mean “including
without limitation.”

 

16.    You understand that this Agreement constitutes the complete understanding
between the Company and you with regard to your termination of employment, and
supersedes the Employment Agreement and any and all agreements, understandings,
and discussions, whether written or oral, between you and any of the Company
Parties with regard thereto, except (a) Employment Agreement Sections 4, (as
modified in Section 11(a) above), 5 (as modified in Section 8 above with regard
to Section 5(d)(i)), 6, (as modified in Section 11(a) above), 7, 8, 9 (other
than as to compensation), 10 and 11(a), (b), (e) and, except to the extent
modified in Section 15 hereof, Section 11(f) of the Employment Agreement, which
Sections shall (i) survive the Termination Date, (ii) be deemed incorporated
herein, and (iii) continue to apply to you, and (b) as otherwise provided
herein. No other promises or agreements shall be binding unless in writing and
signed by both the Company and you after the Effective Date of this Agreement.

 

17.    The Company may withhold from any and all amounts payable hereunder
(including, without limitation, amounts payable in respect of the Restricted
Shares) such federal, state and local taxes and obligations as may be required
to be withheld pursuant to any applicable law or regulation. You recognize that
except as provided in Section 4(b) withholding will be at the standard required
rates (not the special 27% rate) based on the W-4 you have on file with the
Company.

 

18.    You acknowledge that you: (a) have carefully read this Agreement in its
entirety; (b) have had a reasonable opportunity to consider the terms of this
Agreement; (c) have been advised by the Company to consult with an attorney of
your choice in connection with this Agreement and have, in fact, consulted with
an attorney of your choice with respect to this Agreement; (d) fully understand
the significance of all of the terms and conditions of this Agreement and have
discussed them with your independent legal counsel, or have had a reasonable
opportunity to do so; (e) have had answered to your satisfaction by your
independent legal counsel any questions you have asked with regard to the
meaning and significance of any of the provisions of this Agreement; and (f) are
signing this Agreement voluntarily and of your own free will and agree to abide
by all the terms and conditions contained herein.

 

10



--------------------------------------------------------------------------------

 

19.    In the event that you do not comply with the Company’s or a Company
Party’s efforts to collect amounts due it or him as provided under this
Agreement (including pursuant to Sections 3(b), 4, 7, and 12) or otherwise
challenge the Company’s or a Company Party’s rights thereto, the Company or the
Company Party, as the case may be, will be entitled to prompt reimbursement by
you for its reasonable costs incurred in connection therewith, including
reasonable attorney’s fees.

 

20.    You acknowledge that you will cooperate as reasonably requested by the
Company to facilitate an orderly transition, including but not limited to
responding to any inquiries from the Company as to financial matters involving
periods prior to the Termination Date and as reasonably requested by the
Company’s outside auditors relating to periods prior to the Termination Date.

 

21.    This Agreement is effective immediately upon its execution by you and the
Company (the “Effective Date).

 

22.    This Agreement may be executed (including by facsimile transmission) in
one or more separate counterparts, each of which shall be deemed to be an
original, but all of which together will constitute one and the same Agreement.

 

23.    All necessary corporate action authorizing execution of the Agreement on
behalf of the Company, and the transactions contemplated herein, has been
obtained and the officer of the Company executing this Agreement on behalf of
the Company is duly authorized to do so.

 

 

11



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

 

UNITED RENTALS, INC.

   

By:

     

--------------------------------------------------------------------------------

     

Title:

     

--------------------------------------------------------------------------------

 

Agreed:

 

Print Name:

            

Date: April 29, 2003

      

--------------------------------------------------------------------------------

           

Signature:

                     

--------------------------------------------------------------------------------

                

    [Name]

              

 

 

Solely with respect to Sections 4(c), 4(e), 6 and 12, as to which Michael J.
Nolan, by signing below, hereby represents and warrants that he has the
authority to execute this Agreement on behalf of the LLC and the Trust:

 

 

Michael J. Nolan LLC

 

 

 

By:

     

--------------------------------------------------------------------------------

   

Name:

Title:

 

        Managing Member

 

--------------------------------------------------------------------------------

 

 

Michael J. Nolan Irrevocable Education

Trust for Children, Nieces and Nephews

 

 

By:

     

--------------------------------------------------------------------------------

   

    Michael J. Nolan, Trustee

 

 

12



--------------------------------------------------------------------------------

 

Attachment A

 

1.    Options Owned.

 

 

(a)    Options to acquire 220,000 shares of the common stock of the Company with
a per share exercise price of $12.4375, which options were granted to Michael J.
Nolan on or about October 9, 1998 pursuant to the 1998 Stock Option Plan and are
due to expire on October 9, 2008.

 

(b)    Options to acquire 225,000 shares of common stock of the Company, with a
per share exercise price of $21.9375 which options were granted to Michael J.
Nolan on or about March 24, 1998 pursuant to the 1997 Stock Option Plan and are
due to expire on March 24, 2008.

 

13



--------------------------------------------------------------------------------

 

2.    Founders Stock and Warrants Owned

 

A.    Founders Stock

 

                      

--------------------------------------------------------------------------------

Record Owner

    

Number of Shares

    

Certificate Number

    

Source of Shares

--------------------------------------------------------------------------------

Michael J. Nolan

    

19,382*

           

founders stock pursuant
to PPPA

--------------------------------------------------------------------------------

Michael Nolan, LLC

    

50,000*

           

founders stock pursuant
to PPPA

--------------------------------------------------------------------------------

Michael J. Nolan Irrevocable Education Trust for Children, Nieces and Nephews

    

7,000

           

founders stock pursuant
to PPPA

--------------------------------------------------------------------------------

  *   3,000 shares were transferred by Michael J. Nolan to the LLC in 2001 but
not so recorded by the transfer agent

 

B.    Founders Warrants.

 

Michael J. Nolan is the owner of record of founders warrants to purchase 285,715
shares of common stock of the Company, which warrants were purchased pursuant to
the PPPA .

 

3.    Restricted Shares

 

Michael J. Nolan is the record owner of 235,000 shares of common stock of the
Company, which were granted as a restricted stock award. Pursuant to their terms
and this Agreement, 199,750 of these shares have been cancelled.

 

4.    Open Market Shares

 

Michael J. Nolan LLC owns 6,000 shares of Company common stock that was
purchased in the open market by Michael J. Nolan and contributed to it. Michael
J. Nolan owns 100 shares of Company common stock that he purchased in the open
market.

 

 

14



--------------------------------------------------------------------------------

 

Attachment B

 

You may exercise each of your options at any time, and from time to time, prior
to the close of business on the applicable expiration date for such option. In
order to exercise an option, you must deliver to the Company (i) written notice
containing the information appearing on the form set forth below, and (ii)
payment in full of the applicable exercise price and all withholding taxes
payable as a result of your exercise of such option. You may utilize such type
of arrangement with a brokerage firm, if any, as being permitted by the Company
at the time of exercise for exercise of options by option holders.

 

Form of Exercise Notice

 

UNITED RENTALS, INC.

 

Gentlemen:

 

I hereby exercise the following portion of stock options that have heretofore
been granted to me as follows:

 

Date of grant                                      
                                        

Exercise price per share                                      
                   

Number of options held                                                          

Number of options being exercised hereby                     

 

 

In connection with this exercise, I enclose my check in the amount of
$                 in payment of the exercise price and all taxes which are
required to be withheld in connection with my exercise.

 

I hereby agree to execute whatever other documents are necessary in order to
comply with the plan pursuant to which the options were granted to me and any
applicable legal requirements in connection with the issuance of the stock to me
pursuant to the Plan.

 

 

 

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

             

Optionee (Signature)

    

Social Security Number

             

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

             

Please print name

    

Street Address

             

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

Date

    

City

    

State

    

Zip Code

 

 

15



--------------------------------------------------------------------------------

 

Attachment C

 

A    “Change in Control” shall be deemed to have occurred if:

 

(i)    any “person” is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934 (the “Act”)) directly or indirectly,
of securities of United Rentals, Inc. representing 50% or more of the total
voting power represented by then outstanding voting securities of United
Rentals, Inc., or has the power (whether as a result of stock ownership,
revocable or irrevocable proxies, contract or otherwise) or ability to elect or
cause the election of directors consisting at the time of such election of a
majority of the Board of Directors. The term “persons” is defined in Section
13(d) of the Act, except that the term “person” shall not include (1) any person
or an Affiliate of such person who as of the date of this Agreement owns 10% or
more of the total voting power represented by the outstanding voting securities
of the Company, except to the extent such person or affiliate becomes the owner
of all of the voting power represented by the outstanding voting securities of
the Company; and (2) a trustee or other fiduciary holding securities under any
employee benefit plan of the Company or a corporation which is owned directly or
indirectly by the stockholders of the Company in substantially the same
percentage as their ownership in the Company; or

 

(ii)    the stockholders of United Rentals, Inc. approve, and United Rentals,
Inc. consummates, a transaction or series of transactions that causes the
Company’s common stock to be neither listed on any national securities exchange
nor authorized to be quoted on an inter-dealer quotation system of any
registered national securities association; or

 

(iii)     a reorganization, merger, statutory share exchange or consolidation or
similar corporate transaction involving the Company or any of its subsidiaries
is consummated, a sale or other disposition all or substantially all of the
assets of the Company occurs, or the assets or stock of another entity by the
Company or any of its subsidiaries are acquired (each, a “Business
Combination,”) in each case unless, following such Business Combination, all or
substantially all of the persons controlling voting securities of United
Rentals, Inc. outstanding immediately prior thereto (or Affiliates of such
persons) continue to own at least 50% of the total voting power represented by
the voting securities of United Rentals, Inc. or such surviving entity
outstanding immediately after such merger, sale or business combination; or

 

(iv)    the stockholders of United Rentals, Inc. approve a plan of complete
liquidation of United Rentals, Inc.

 

 

 

For purposes of the above definition of “Change in Control,” an “Affiliate” of a
person is a person that controls, is controlled by, or is under common control
with such person.

 

16